468 F.2d 903
UNITED STATES of America, Appellee,v.Carl Sanford NICKOLSON, Appellant.
No. 72-1283.
United States Court of Appeals,Fourth Circuit.
Oct. 30, 1972.

Harold J. Goodman, Norfolk, Va., on brief, for appellant.
Brian P. Gettings, U. S. Atty., James A. Oast, Jr., Asst. U. S. Atty., on brief, for appellee.
Before SOBELOFF and BOREMAN, Senior Circuit Judges, and WINTER, Circuit Judge.
PER CURIAM:


1
Upon careful examination of the record and briefs, we conclude that the District Court did not abuse its discretion in committing the defendant to the custody of the Attorney General for treatment and supervision under the provisions of the Federal Youth Corrections Act, 18 U.S.C. Sec. 5010(c).  Defendant contends that his commitment under that Act constitutes cruel and unusual punishment because of his prior clean record and because some proceeds of the crime were returned to the victims, See United States v. Martell, 335 F.2d 764, 766 (4th Cir. 1964), where we held "Where the sentence is within the limit set by the statute, we are barred, except in the most exceptional circumstances, from any inquiry we might otherwise be inclined to make."


2
Accordingly, we dispense with oral argument and affirm the judgment below.


3
Affirmed.